FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUITÎ

RANDY JOSEPH MOORE,                        No. 04-15713
              Petitioner-Appellant,            D.C. No.
                v.                          CV-01-01795-
JEFF PREMO, Superintendent of                 AJB/JMS
OSP,                                      District of Oregon,
             Respondent-Appellee.               Portland

                                               ORDER

    On Remand From The United States Supreme Court

                  Filed February 15, 2011

     Before: Stephen Reinhardt, Marsha S. Berzon, and
               Jay S. Bybee, Circuit Judges.


                          ORDER

  As required by the Supreme Court in Premo v. Moore,
dated January 19, 2011, the district court’s order denying the
writ of habeas corpus is AFFIRMED.




                            2431